PER CURIAM. —
From a judgment of the circuit court of the city of St. Louis, on a demurrer to plain*624tiff’s petition, plaintiff, standing on its demurrer, brought the ease to this court on appeal. Under an Act of the General Assembly, approved June 12, 1909 (Laws 1909, p. 396, now section 3939, R. S. 1909), the cause was transferred to the Springfield Court of Appeals, there heard, and in an opinion rendered by Judge Gray, the judgment of the circuit court was reversed and the cause remanded. Subsequently, in consequence of a decision of the Supreme Court in the case of State ex rel. St. Louis Dressed Beef & Provision Co. v. Nixon et al., 232 Mo. 496, 134 S. W. 538, the case was sent back to this court and has been submitted to us by counsel for the respective parties.
We have read the statement of facts and opinion of Judge Gray, as reported under the title of Glendale Lumber Company v. Beekman Lumber Company, 152 Mo. App. 386, 133 S. W. 384, and accept them as correct statements of the facts and of the law. Accordingly, the judgment of the circuit court of the city of St. Louis in this case is reversed and the cause remanded.
All concur.